           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 1 of 30



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

         Plaintiffs,

                        v.
                                                    Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,
                                                            Jury Trial Demanded
         Defendants.


 ANYWHERECOMMERCE, INC.’S AND BBPOS LIMITED’S MOTION TO DISMISS
   COUNT VIII OF INGENICO INC.’S SECOND AMENDED COUNTERCLAIMS

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Plaintiffs /

Counterclaim-Defendants AnywhereCommerce, Inc. (“AnywhereCommerce”) and BBPOS

Limited (“BBPOS,” and together, “Counterclaim-Defendants”), by and through their attorneys,

move the Court to dismiss Count VIII of Defendant / Counterclaim-Plaintiff Ingenico Inc.’s

Second Amended Counterclaims [Doc. 78], in which Ingenico Inc. alleges infringement of several

U.S. patents that it neither owns nor otherwise holds any exclusive licensing rights thereto.

       Dismissal of Ingenico Inc.’s infringement claim at Count VIII of the Second Amended

Counterclaims is warranted because Ingenico Inc. lacks standing to bring the asserted claim and

for failure to state a legally cognizable claim for relief. In support of this Motion, the attention of

the Court is respectfully directed to Counterclaim-Defendants’ Memorandum of Reasons

submitted for filing contemporaneously herewith in further support of their Motion to Dismiss,

and to any additional arguments to be properly presented in support of the requested relief set forth

in this Motion.
         Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 2 of 30



                            REQUEST FOR ORAL ARGUMENT

      Counterclaim-Defendants respectfully request oral argument on this Motion.

Dated: December 17, 2019.

                                          Respectfully submitted,

                                          Plaintiffs / Counterclaim-Defendants,

                                          By their attorneys,

                                          /s/Jonathon D. Friedmann
                                          Jonathon D. Friedmann, Esq. (BBO # 180130)
                                          Robert P. Rudolph, Esq. (BBO # 684583)
                                          RUDOLPH FRIEDMANN LLP
                                          92 State Street
                                          Boston, MA 02109
                                          Tel.: (617) 723-7700
                                          Fax: (617) 227-0313
                                          JFriedmann@rflawyers.com
                                          RRudolph@rflawyers.com

                                          and

                                          KUTAK ROCK LLP

                                          Oliver D. Griffin (Pro Hac Vice)
                                          Pennsylvania Bar No. 88026
                                          Oliver.griffin@kutakrock.com
                                          Peter N. Kessler (Pro Hac Vice)
                                          Pennsylvania Bar No. 209033
                                          Peter.kessler@kutakrock.com
                                          Melissa A. Bozeman (Pro Hac Vice)
                                          Pennsylvania Bar No. 201116
                                          Melissa.bozeman@kutakrock.com
                                          1760 Market Street
                                          Suite 1100
                                          Philadelphia, PA 19103-4104
                                          (215) 299-4384 (Telephone)
                                          (215) 981-0719 (Facsimile)

                                          Daniel Carmeli (Pro Hac Vice)
                                          Colorado Bar No. 52880
                                          Daniel.carmeli@kutakrock.com
                                          1801 California Street, 30th Floor


                                             2
Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 3 of 30



                           Denver, CO 80202
                           (303) 297-2400 (Telephone)
                           (303) 292-7799 (Facsimile)

                           Attorneys for Plaintiffs / Counterclaim-Defendants




                              3
          Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 4 of 30



               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

       I hereby certify that the parties have previously conferred with respect to the relief

requested in this Motion and have attempted in good faith to resolve or narrow the issue, but have

been unable to do so.

                                                            /s/ Melissa A. Bozeman
                                                            Melissa A. Bozeman, Esq.



                                CERTIFICATE OF SERVICE

        I, Melissa A. Bozeman, hereby certify that this Motion, in accordance with L.R. 4.5(c) and
5.2(b), was filed through the ECF system on December 17, 2019 and will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) via the court’s
transmission facilities.
                                                             /s/ Melissa A. Bozeman
                                                             Melissa A. Bozeman, Esq.
      Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 5 of 30



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

ANYWHERECOMMERCE, INC. and
BBPOS LIMITED,

     Plaintiffs,

                   v.
                                       Civil Docket No: 1:19-cv-11457-IT
INGENICO INC., INGENICO CORP.,
and INGENICO GROUP SA,
                                             Jury Trial Demanded
     Defendants.


        ANYWHERECOMMERCE, INC.’S AND BBPOS LIMITED’S
 MEMORANDUM OF REASONS IN SUPPORT OF THEIR MOTION TO DISMISS
  COUNT VIII OF INGENICO INC.’S SECOND AMENDED COUNTERCLAIMS

                                 Jonathon D. Friedmann, Esq. (BBO # 180130)
                                 Robert P. Rudolph, Esq. (BBO # 684583)
                                 RUDOLPH FRIEDMANN LLP
                                 92 State Street
                                 Boston, MA 02109
                                 Tel.: (617) 723-7700
                                 Fax: (617) 227-0313
                                 JFriedmann@rflawyers.com
                                 RRudolph@rflawyers.com

                                 and

                                 KUTAK ROCK LLP
                                 Oliver D. Griffin (Pro Hac Vice)
                                 Pennsylvania Bar No. 88026
                                 Oliver.griffin@kutakrock.com
                                 Peter N. Kessler (Pro Hac Vice)
                                 Pennsylvania Bar No. 209033
                                 Peter.kessler@kutakrock.com
                                 Melissa A. Bozeman (Pro Hac Vice)
                                 Pennsylvania Bar No. 201116
                                 Melissa.bozeman@kutakrock.com
                                 1760 Market Street, Suite 1100
                                 Philadelphia, PA 19103-4104
                                 (215) 299-4384 (Telephone)
                                 (215) 981-0719 (Facsimile)
Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 6 of 30



                           Daniel Carmeli (Pro Hac Vice)
                           Colorado Bar No. 52880
                           Daniel.carmeli@kutakrock.com
                           1801 California Street, 30th Floor
                           Denver, CO 80202
                           (303) 297-2400 (Telephone)
                           (303) 292-7799 (Facsimile)

                           Attorneys for Plaintiffs / Counterclaim-Defendants




                              2
            Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 7 of 30


                                                        Table of Contents

                                                                                                                                        Page


I.     INTRODUCTION ............................................................................................................. 1
II.    FACTS ............................................................................................................................... 5
       A.         The BBPOS-ROAM Licensing Agreement (And Only Arguable – Albeit,
                  Meritless - Basis For Ingenico Inc.’s Alleged Standing To Bring Count
                  VIII) ....................................................................................................................... 5
       B.         The 4361423 Patents .............................................................................................. 6
       C.         Ingenico Inc.’s Patent Infringement Claims .......................................................... 8
III.   ARGUMENT ................................................................................................................... 10
       A.         Legal Standard ..................................................................................................... 10
                  1.         Standing ................................................................................................... 10
                  2.         Failure to State a Claim............................................................................ 10
                  3.         Ingenico Lacks Standing To Sue For Patent Infringement As It Is
                             Not An Owner Or “Exclusive Licensee” Of Either The 4361423
                             Patents Nor Any Of The Patents-In-Suit ................................................. 11
                             a.          No Standing to Bring Suit on the 4361423 Patents ..................... 11
                             b.          No Standing to Bring Suit on the Patents-In-Suit ........................ 16
                  4.         Ingenico Inc.’s Amended Counterclaims For Infringement Of All
                             Patents Fail To State A Claim Under Rule 12(b)(6) ................................ 19
V.     CONCLUSION ................................................................................................................ 20




                                                                     i
              Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 8 of 30



                               CITATION OF SUPPORTING AUTHORITIES

                                                                                                                             Page(s)

Cases

Abraxis Bioscience, Inc. v. Navinta LLC,
   625 F.3d 1359 (Fed. Cir. 2010)..........................................................................................10, 15

Amin v. Mercedes-Benz USA, LLC,
   349 F. Supp. 3d 1338 (N.D. Ga. 2018) ......................................................................................7

Arco Ingenieros, S.A. de C.V. v. CDM Int'l Inc.,
   368 F. Supp. 3d 256 (D. Mass. 2019) ........................................................................................3

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...........................................................................................................11, 19

Bell Atlantic Corporation v. Twombly,
    550 U.S. 544 (2007) ......................................................................................................... passim

Deetz Family, LLC v. Rust-Oleum Corporation,
   217 F. Supp. 3d 430 (D. Mass. 2016) ......................................................................................19

Frappier v. Countrywide Home Loans, Inc.,
   750 F.3d 91 (1st Cir. 2014) ......................................................................................................11

Gimbel v. Signal Companies, Inc.,
   316 A.2d 599 (Del. Ch. 1974), aff’d, 316 A.2d 619 (Del. 1974) .............................................17

Icahn Sch. of Med. at Mount Sinai v. Neurocrine Biosciences, Inc.,
   191 F. Supp. 3d 322 (S.D.N.Y. 2016)......................................................................................18

IONA Techs., Inc. v. Walmsley,
   No. 021442, 2002 WL 1290217 (Mass. Super. Ct. Apr. 29, 2002) .........................................18

Lombard Med. Tech., Inc. v. Johannessen,
   729 F.Supp.2d 432 (D. Mass. 2010) ........................................................................................18

Mars, Inc. v. Coin Acceptors, Inc.,
  527 F.3d 1359 (Fed. Cir. 2008)..........................................................................................11, 15

Mentor H/S Inc. v. Med. Device Alliance Inc.,
  240 F.3d 1016 (Fed. Cir. 2001)................................................................................................12

Nano-Proprietary, Inc. v. Canon, Inc.,
   537 F.3d 394 (5th Cir. 2008) ...................................................................................................18



                                                                   i
               Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 9 of 30



Newman v. Lehman Bros. Holdings Inc.,
   901 F.3d 19 (1st Cir. 2018) ........................................................................................................3

Prima Tek II, L.L.C. v. A–Roo Co.,
   222 F.3d 1372 (Fed. Cir. 2000)............................................................................................2, 14

Quails v. Lake Berryessa Enters.,
   76 Cal. App. 4th 1277 (1999) ..................................................................................................14

Rampage LLC v. Global Graphics SE,
   No. 16-10691-ADB, 2017 WL 239328 (D. Mass. Jan. 19, 2017) ...........................................19

Rodriguez-Reyes v. Molina-Rodriguez,
   711 F.3d 49 (1st Cir. 2013) ......................................................................................................11

Sagarra Inversiones, S.L. v. Cementos Portland Valderrivas, S.A.,
   34 A.3d 1074 (Del. 2011) ........................................................................................................17

Sicom Sys., Ltd. v. Agilent Techs., Inc.,
    427 F.3d 971 (Fed. Cir. 2005)..................................................................................................11

United Pacific Ins. Co. v. Conn,
   129 Cal. App. 2d 272 (1954) ...................................................................................................14

Valentin v. Hosp. Bella Vista,
   254 F.3d 358 (1st Cir. 2001) ....................................................................................................10

Vaupel Textilmaschinen KG v. Meccanica Euro Italia SPA,
   944 F.2d 870 (Fed. Cir. 1991)............................................................................................12, 14

Statutes

35 U.S.C. § 271 ................................................................................................................................5

35 U.S.C. § 285 ................................................................................................................................7

Other Authorities

5A Charles Alan Wright et al., Federal Practice & Procedure § 1327 (West 2012) .....................10

Massachusetts Continuing Legal Education, Inc., A Practical Guide to
  Massachusetts Closely Held Business Organizations, Chapter 4 ...........................................16

Federal Rule of Civil Procedure 12(b)(1) ............................................................................1, 10, 16

Federal Rule of Civil Procedure 12(b)(6) ......................................................................4, 10, 11, 19




                                                                       ii
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 10 of 30



       Plaintiffs / Counterclaim-Defendants AnywhereCommerce, Inc. (“AnywhereCommerce”)

and BBPOS Limited (“BBPOS,” and together, “Movants”), by and through their attorneys, hereby

submit this Memorandum of Reasons in support of their Motion to Dismiss Count VIII of

Defendant / Counterclaim-Plaintiff Ingenico Inc.’s Second Amended Counterclaims [Doc. 78],

alleging infringement of nine U.S. patents neither owned by Ingenico Inc. nor exclusively licensed

to Ingenico Inc., due to a lack of standing and for failure to state a claim.

I.     INTRODUCTION

       Ingenico Inc.’s newly amended infringement claim appearing at Count VIII of the Second

Amended Counterclaims [Doc. 78] (cited to hereinafter as “Am. Counterclaims”) is woefully

defective, incapable of cure, and bordering on the absurd – it should be dismissed by this Court,

in its entirety, with prejudice on at least two grounds, namely, lack of standing and failure to state

a claim.

       Dismissal Reason #1: Lack of Standing. The first basis for dismissal is that Ingenico Inc.

lacks standing pursuant to Rule 12(b)(1). A party who is not a patentee – or the entity to whom

the patent issued, or the patentee’s successor in title – typically lacks standing to file a patent

infringement suit; however, an exception applies when a patentee has granted another entity an

exclusive license. In such case, the exclusive licensee may have standing to sue alone or jointly

with the patentee.

       Here, Ingenico Inc. does not purport to be an owner of any of the nine patents-in-suit, but

instead claims standing to bring its infringement claim under the exception to the general rule,

alleging simply that it “holds a legally sufficient interest” in the patents-in-suit to bring the claim.

(Am. Counterclaims at ¶ 95). Although largely vague and ill-defined, Ingenico Inc.’s factual

allegations relevant hereto loosely coalesce in support of only one conceivable (albeit,

unsustainable) theory of standing under the exception to the general rule requiring ownership: that
             Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 11 of 30



all nine patents-in-suit are part of a single “exclusive” license1 for a purportedly “broadly-defined

set of BBPOS’ intellectual property” that was granted in 2010 by BBPOS (the owner of two of the

patents at issue – but not the other seven) to Ingenico Inc.’s predecessor-by-merger, ROAM Data,

Inc. (“ROAM”), following a sale of ROAM to a competitor, Ingenico Ventures SAS (“Ingenico

Ventures”), occurring no later than January 1, 2015, and merger into Ingenico Inc. on December

31, 2017. (Am. Counterclaim at Exhibit 1, ¶¶ 12, 22, 24-25, 89-90, 96-98; Answer at ¶ 54). If it

seems far-fetched to the Court, that is because it is.

           Indeed, it suffers from at least two fatal defects. First, Ingenico Inc.’s theory would require

BBPOS to own or hold the exclusive licensing rights to all nine of the patents-in-suit, but it does

not. BBPOS owns only two of the asserted patents.2 (And, surely, BBPOS cannot confer rights

in something to which it never had rights to begin with.)3 The other seven patents-in-suit are

owned and controlled by an affiliated non-party4 hereto. Ingenico Inc. points to no relevant

licensing or other agreement between it and the non-party, 436 Canada, which is not surprising, as




1
 Ingenico Inc. contends that the license grant is evidenced by the Engineering Development and License Agreement
dated May 4, 2010 as amended August 15, 2010, a licensing agreement (the “BBPOS-ROAM Licensing Agreement”)
between BBPOS and its predecessor-by-merger, ROAM, a copy of which attached to the Second Amended
Counterclaims at Exhibit 1.
2
    U.S. Patent Nos. 9,362,689 and 8,336,771 (together, the “BBPOS Patents”).
3
 Prima Tek II, L.L.C. v. A–Roo Co., 222 F.3d 1372, 1382 (Fed. Cir. 2000) (“. . . an owner or licensee of a patent
cannot convey that which it does not possess.”) (citation omitted). Indeed, as to the other remaining seven patents, in
particular, BBPOS could grant no such license because the licensing rights were not BBPOS’s to give.
4
  4361423 Canada, Inc. (“436 Canada”) is the parent company of AnywhereCommerce. It is not, however, a named
party in this lawsuit – neither as plaintiff nor defendant, or by way of joinder. 436 Canada owns and controls seven
of the patents-in-suit, namely, U.S. Patent Nos. 8,281,998; 8,286,875; 8,534,554; 9,015,566; 9,311,637; 9,443,239;
and 9,818,107 (collectively, the “4361423 Patents”). Moreover, in its exclusive capacity as the rightful owner of the
4361423 Patents, 436 Canada is engaged in active (but, as a consequence of this frivolous claim by Ingenico Inc.,
increasingly jeopardized) patent prosecution efforts on said patents since before July 2019 in unrelated proceedings.
The timing of Ingenico Inc.’s bringing such infringement claims now, as opposed to nearly eight years ago, is
somewhat bizarre, that is, assuming that they were brought in good faith.


                                                          2
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 12 of 30



none exists, but, yet, nonetheless baselessly asserts “exclusive” licensing rights5 to its patents

somehow (as it is not explained) derived from the BBPOS-ROAM Licensing Agreement and which

somehow (again, as it is not explained) extends to 436 Canada’s patents. This is despite language

to the contrary in the licensing agreement defining the scope of the license granted therein as

Partner Intellectual Property (a defined term in the agreement) and despite the irreconcilable fact

that BBPOS has never owned nor held an exclusive license6 to 436 Canada’s patents. This notion

is frivolous, baseless, and a complete waste of the parties’ and the Court’s attention and resources.

         The other fatal problem with Ingenico Inc.’s theory of standing to bring its infringement

claim, in any capacity whatsoever, as to all the patents-in-suit, is the fact that Ingenico Inc.

presupposes that it received enforcement rights via the BBPOS-ROAM Licensing Agreement via

ROAM, when it simply did not. That is because ROAM attempted a prohibited transfer of the

license under the agreement no later than January 1, 2015 when, as Ingenico Inc. states in its

Answer at ¶ 54, “Ingenico Ventures SAS acquired 100% of the ownership interests in ROAM[.]”

         Although transfers and assignments of the license granted to ROAM were freely permitted

under the licensing agreement, the agreement did contain one bargained-for exception: a


5
  BBPOS reserved rights in and to the Partner Intellectual Property such that the license could not be considered
“exclusive” to ROAM. Among other reserved licensing rights, BBPOS expressly retained the right to “jointly sell”
“the BBPOS or ROAMpay POS” under certain circumstances within the alleged excluded territory pursuant to § 1.5,
the worldwide nonexclusive right to use the Partner Intellectual Property in order to make, use, and sell the Products,
Device, Deliverables, and Services (as defined therein) as required under the contract, and the worldwide rights to
“make” the Products in comparison to restrictions that explicitly limited BBPOS’s rights of “use” and “sale” within
the alleged excluded territory. (Am. Counterclaims at Exhibit 1, §§ 1.3 – 1.5, as amended).
6
  See the License Agreement and Non-Competition Agreement dated March 18, 2010 (the “Original License”), by and
between “HomeATM EPayment Solution” and BBPOS at ¶ 2.1 and the License Agreement and Non-Competition
Agreement dated July 1, 2013 (the “Second License”), by and between 436 Canada and BBPOS at 1, A-C; ¶ 3.1,
attached hereto at Exhibits A and B, respectively. These exhibits are properly subject to the Court’s review as central
to Ingenico Inc.’s infringement claim and repeatedly referenced and cited to in the First Amended Complaint [Doc.
67] at ¶¶ 23, 25-27, acknowledged by Defendants in their Answer [Doc. 68] at ¶¶ 23, 25-27, and referenced in Ingenico
Inc.’s Second Amended Counterclaims at ¶¶ 34, 94. Arco Ingenieros, S.A. de C.V. v. CDM Int'l Inc., 368 F. Supp. 3d
256, 260 (D. Mass. 2019) (“In addition to the complaint, courts may also consider ‘documents central to the plaintiff's
claim’ and ‘documents sufficiently referred to in the complaint’ on a motion to dismiss. Newman v. Lehman Bros.
Holdings Inc., 901 F.3d 19, 25 (1st Cir. 2018) (quoting Freeman v. Town of Hudson, 714 F.3d 29, 36 (1st Cir. 2013)).


                                                          3
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 13 of 30



prohibition against transfer “in the event a sale of [ROAM] to a competitor with its own POS

products without prior written consent of [BBPOS,]” which is precisely what occurred by January

1, 2015.7 As such, the licensing agreement did not allow ROAM to convey the license to any POS

competitor; it did so anyway and, as such, the rights that Ingenico Inc. attempts to assert herein,

which all hinge on it actually being an exclusive licensee of the patents-in-suit (which it is not),

are invalid or otherwise unenforceable.

         Dismissal Reason #2: Failure to State a Claim. The other legal basis for dismissal of

Ingenico Inc.’s Count VIII arises under Rule 12(b)(6). Should the Court be disinclined to dismiss

for lack of standing, Ingenico’s claim for infringement of the patents-in-suit nonetheless warrants

dismissal for failure to state a claim upon which relief may be granted. A claim for patent

infringement requires factual recitals to support the allegations that an accused device or method

practices each and every element of at least one claim of each of the asserted patents. As a practical

matter, here, this requires Ingenico Inc. to specifically (1) identify an accused product/method

made, used, or sold by BBPOS and/or AnywhereCommerce in the United States, and (2) tie every

element of at least one claim of each asserted patent to the structures and/or features of the accused

product/method. Because Ingenico Inc. fails to make the necessary allegations – particularly an

element-by-element comparison between any accused product and any claim of any asserted patent

– it fails to state a claim and dismissal is appropriate.8

         Accordingly, due to Ingenico Inc.’s incurable lack of standing and failure to meet the basic

pleading requirements of a patent infringement claim, Ingenico Inc.’s Count VIII of the Second


7
 (E.g., Am. Counterclaims at ¶ 11 (“Ingenico Inc., BBPOS, and AnywhereCommerce all participate in the business
of mobile payments.”)).
8
 See Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555 (2007) (explaining that a complaint containing nothing
more than “labels and conclusions,”’ and “a formulaic recitation of the elements of a cause of action,” fails to state a
claim.).


                                                           4
         Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 14 of 30



Amended Counterclaims for patent infringement under 35 U.S.C. § 271 should be dismissed with

prejudice.

II.    FACTS

       A.      The BBPOS-ROAM Licensing Agreement (And Only Arguable – Albeit,
               Meritless - Basis For Ingenico Inc.’s Alleged Standing To Bring Count VIII)

       On or around May 4, 2010, BBPOS and ROAM entered into the BBPOS-ROAM Licensing

Agreement. (Am. Counterclaims at Exhibit 1). On August 15, 2011, BBPOS and ROAM Data

amended the agreement to include rights to certain “Partner Intellectual Property,” with BBPOS

identified as the sole “Partner.” (Id. at § 1). Section 1.1 of the agreement, as amended, sets forth

the particular scope of the license granted thereunder by BBPOS to ROAM:

       The Partner hereby grants to the Company a worldwide, perpetual, fully-paid
       license to freely use the Partner Intellectual Property to make, have made, develop,
       have developed, use, sell, offer for sale, import and distribute the Products, any
       portion thereof, or any products similar to or based upon any Products. For purposes
       of this Agreement, “Partner Intellectual Property” shall mean: (a) any and all
       patents and patent applications relating to the Products, including without limitation
       US Patent Application Number 12/767,831 for secure audio coupled card swiper
       filed on April 27, 2010 with the United States Patent and Trademark Office (the
       “Patent Application”) and any patents issuing on the Patent Application, including
       (i) any reissues, renewals, reexaminations, substitutions or extensions thereof and
       foreign equivalents of the foregoing; (ii) any claim of a continuation-in-part
       application or patent that is entitled to the priority date of, and is directed
       specifically to subject matter specifically described in, the Patent Application; (iii)
       any foreign counterpart thereof (including PCTS); and (iv) any supplementary
       protection certificates and any other patent term extensions, restorations and
       exclusivity periods and the like of the Patent Application; and (b) any copyrights,
       trademarks, trade names, trade secrets, knowledge, data and information owned or
       controlled by the Partner relating to the Products.

(Am. Counterclaims at Exhibit 1, § 1.1).

       The BBPOS-ROAM Licensing Agreement identified a single patent-related document,

U.S. Patent Application Number 12/767,831. That patent application, filed by BBPOS, pertained

to specific power-related features of credit card readers – namely, credit card readers designed to

draw power from a signal being sent from the host device, which eliminated the need for the reader

                                                 5
         Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 15 of 30



to itself include a battery. That single patent application—again, the only patent-related document

identified in the agreement—has resulted in one U.S. patent: U.S. Patent No. 8,336,771, which

was issued to BBPOS. As to the Products, the agreement narrowly defined “Products” in terms of

two specific devices: (1) the “Encrypted Circle Swipe reader, sometimes referred to as the ‘Crypto

Swipe’ or ‘ROAMpay Swipe’ that has ability to generate capacitance for encryption from the audio

jack of a mobile device or PC, this was developed by the Partner, and including any variance of

this design;” and (2) “EMV capable POS unit with Bluetooth interface, sometimes referred to as

the ‘BBPOS’ currently completing certification.” (Am. Counterclaims at Exhibit 1, Schedule I).

       Finally, the BBPOS-ROAM Licensing Agreement at § 9.1 specifically binds and inures to

the benefit of the parties and their respective successors and assigns; provided, however, it

prohibits ROAM from transferring or assigning the license under certain circumstances. Section

1.2 explicitly provides that the license granted to ROAM therein is not transferable or assignable

“in event a sale of the Company to a competitor with its own POS products” – unless prior written

consent is given by BBPOS. (Am. Counterclaims at Exhibit 1, §§ 9.1, 1.2).

       Relevant thereto, Defendants admitted that (i) “Ingenico Ventures SAS held more than

70% of the ownership interests in ROAM Data, Inc. on or around February 6, 2012[,]” (Answer at

¶45), and (ii) “Ingenico Ventures SAS acquired 100% of the ownership interests in ROAM Data,

Inc. by January 1, 2015[.]” (Answer at ¶ 53). With respect to neither transaction, notably, does

Ingenico Inc. point to any prior written consent to transfer given by BBPOS; indeed, none exists.

       B.      The 4361423 Patents

       All seven of the 4361423 Patents pertain to credit card readers, and all are owned by 436

Canada. See the printout from the U.S. Patent and Trademark Office search of patents assigned to




                                                6
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 16 of 30



436 Canada, which is attached hereto as Exhibit C.9 AnywhereCommerce is a d/b/a affiliate of

436 Canada and is in the business of making, using, and selling these credit card readers.

         BBPOS has never owned or controlled the 4361423 Patents or their applications; it has

never had more than a non-exclusive license to these properties. Ingenico Inc.’s counterclaims do

not allege to the contrary, as the only documents discussed do not point to any ownership or

exclusive licensing interest transferred from 436 Canada to BBPOS. Instead, Ingenico Inc.’s

counterclaims rely on the “Ingenico-BBPOS” agreement, without alleging anything that could

establish that 436 Canada conferred exclusive licensing rights to BBPOS such that BBPOS could

have conferred those rights to Ingenico Inc. (Am. Counterclaims at ¶¶ 13-25).10

         On March 18, 2010, 436 Canada’s predecessor-in-interest to the patents, HomeATM

Epayment Solution gave BBPOS a non-exclusive license to use certain intellectual property rights,

with no right to sublicense. See Exhibit A at ¶ 2.1 (“The Licensor grants to the Licensee a non-

exclusive licence [sic] to use the Intellectual Property Rights in the Region in relation to the

Products.”). On July 1, 2013, 436 Canada and BBPOS signed a new license agreement that

replaced the first with “a royalty bearing, personal, non-transferable and non-exclusive license” to

BBPOS “with a right to sub-license to Sublicensees (hereinafter referred to as the ‘License’) to


9
  This document is properly subject to the Court’s review as a matter of public record. See Amin v. Mercedes-Benz
USA, LLC, 349 F. Supp. 3d 1338, 1346 (N.D. Ga. 2018) (discussing three bases on which the Court could consider it
on a Rule 12 Motion: if the document is attached to the Complaint or incorporated by reference; attached to a motion
to dismiss if it is (1) central to Plaintiff’s claim and (2) undisputed; or a matter of public record).

10
    Left with no serious challenge to 436 Canada’s ownership of the patents, Ingenico instead makes the bizarre
allegation that “[t]he principal of BBPOS, who is listed as an inventor on each of the Asserted Patents, has asserted
facts” to somehow challenge 436 Canada’s ownership based on either fraud or a failure of consideration. (Am.
Counterclaims at ¶ 93.) This allegation by Ingenico Inc. has emerged for the first time in the Second Amended
Counterclaims – after Plaintiffs advised Ingenico Inc. that Ingenico Inc. lacks standing to bring suit for infringement
of the 4361423 Canada Patents and invoked 35 U.S.C. § 285. Ingenico Inc.’s response was to keep the patents in the
case with a completely new theory. Of course, Ingenico Inc. fails to describe the “asserted facts,” fails to explain how
they might support a fraudulent conveyance theory, fails to explain how they might support a failure-of-consideration
theory, and fails to explain how it might rationalize this new conjecture with Ingenico Inc.’s previous position, which
implied standing based solely on BBPOS’s alleged licensing rights from AnywhereCommerce, without any assertion
whatsoever that BBPOS might have ownership rights under a non-explained theory of fraud or lack of consideration.

                                                           7
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 17 of 30



use and/or practice the Licensed Patent Rights for the purpose of manufacturing, distributing and

selling Products in the Region.” See Exhibit B at 1, A-C; id. at ¶ 3.1. Even under the second

agreement, BBPOS and any potential sublicensors had no right to exclude others. See id.

         C.       Ingenico Inc.’s Patent Infringement Claims

         Ingenico Inc.’s infringement claim alleges – for the first time in the history of a BBPOS-

ROAM Licensing Agreement spanning the past nine years or so – that Ingenico Inc. received

exclusive license rights not only to patents belonging to BBPOS, but somehow also received

exclusive patent rights for patents that BBPOS never owned or exclusively licensed from 436

Canada. In fact, in the list of nine patents asserted by Ingenico Inc. in its Count VIII, seven of

those patents are patents owned and controlled by 436 Canada – a company affiliated with

AnywhereCommerce, meaning that Ingenico Inc. is pretending that it has legal standing to assert

these patents, which it has never owned or exclusively licensed, against the interest of the owner.

The only purported legal basis that Ingenico Inc. supplies for this assertion is the agreement with

BBPOS that (1) does not mention 436 Canada, let alone include 436 Canada as a party; and (2)

does not mention the 4361423 Patents, let alone confer exclusive licensing rights to those patents.

         With no exclusive license to the 4361423 Patents established in any legal document,

Ingenico Inc.’s claim to an exclusive license in each of the seven 4361423 Patents and two BBPOS

Patents relies (as much as one can discern) on vague, generalized references to “Covered Mobile

Payment Devices”11 and “BBPOS Intellectual Property.” The problem is, these references do not


11
   Ingenico Inc. has broadly mischaracterized the purported scope of “exclusivity” of ROAM’s license grant as
effectively conferring upon it (which the Movants dispute) a complete bundle of rights in technology broadly described
as “a magnetic swipe reader that interfaces with mobile devices or computers through an audio jack, a mobile payment
unit with a Bluetooth interface, and an EMV terminal ‘based on the foundation of BBPOS’[,] . . . extend[ing] to those
specified devices, to products ‘similar to or based upon’ such devices, and in the case of the swipe reader and the
mobile payment unit with a Bluetooth interface, to any portion of the device” collectively defined by Ingenico Inc. as
purportedly “Covered Mobile Payment Devices” (Am. Counterclaims at ¶ 15) that is indivisible and exclusive to all
others (including BBPOS) worldwide, other than in China and the Philippines (id. at ¶ 16). This is not true, however
– neither under the express terms of the contract nor the practical intent of the licensing agreement.

                                                          8
          Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 18 of 30



actually provide for any license to the 4361423 Patents (much less an exclusive license), let alone

remedy the shortcoming that exclusive license rights to the 4361423 Patents were never BBPOS’s

rights to grant in the first place. Ingenico Inc.’s presumed “exclusive license” to the 4361423

Patents is missing from any legal document, save Ingenico Inc.’s own Amended Counterclaims in

which Ingenico Inc. would seem to have both invented and self-granted a new form of exclusive

licensing rights that requires neither the patent owner’s consent nor even the mention of the patents

in question. The focus of Ingenico’s infringement allegations is to presume legal standing from

Ingenico Inc.’s self-serving interpretation of the “Ingenico-BBPOS Agreement,” alleging:

       In the Ingenico-BBPOS Agreement attached as Exhibit 1, BBPOS grants Ingenico
       Inc. an “exclusive ... worldwide” license over, among other things, all “patents and
       patent applications relating to the Products, any portion thereof, or any products
       similar to or based upon any Products.” (BBPOS retained a non-exclusive, non-
       transferable right to sell certain products practicing the patents in China and the
       Philippines.) These patents are referred to herein as the “Licensed Patents.”
                                               ***
       The “Products” that are referenced in the Ingenico-BBPOS Agreement are mobile
       point of sale devices, i.e., payment transaction devices such as a credit/debit card
       reader for use with a mobile communication device, such as a cell phone or tablet,
       for the purpose of effecting commercial transactions. The Products specifically
       include a card swipe reader mobile point of sale device designed to interface with
       mobile devices through an audio jack, and an EMV-capable mobile point-of-sale
       device with a Bluetooth interface.

       The Asserted Patents relate to mobile point of sale devices, including those designed
       to interface with mobile devices through an audio jack and/or through a Bluetooth
       interface.

       Because Ingenico has an exclusive worldwide license for the Licensed Patents
       (except for BBPOS’ non-exclusive, non-transferable, limited rights in China and the
       Philippines), neither AnywhereCommerce nor BBPOS may make, use, offer to sell,
       or sell devices that practice the Licensed Patents (including the Asserted Patents) in
       the United States, or import such devices into the United States, without Ingenico’s
       permission, consent, authorization, or license.

       Upon information and belief, AnywhereCommerce and BBPOS have directly
       infringed and continue to directly infringe, literally or under the doctrine of
       equivalents, one or more claims of the Asserted Patents by making, using, selling,
       and/or offering to sell certain mobile point of sale devices (“Infringing Devices”)


                                                 9
          Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 19 of 30



       within the United States without permission, consent, authorization, or license from
       Ingenico Inc. AnywhereCommerce and BBPOS have also directly infringed and
       continue to directly infringe one or more claims of the Asserted Patents by importing
       the Infringing Devices into the United States without authority from Ingenico Inc.

(Am. Counterclaim at ¶¶ 89, 96-99 (formatting altered)).

III.   ARGUMENT

       A.      Legal Standard

               1.      Standing

       “Standing is a constitutional requirement pursuant to Article III and it is a threshold

jurisdictional issue.” Abraxis Bioscience, Inc. v. Navinta LLC, 625 F.3d 1359, 1363 (Fed. Cir.

2010). If a plaintiff fails to establish standing, its claims must be dismissed under Federal Rule of

Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. Id. at 1364.

       In considering a motion under Rule 12(b)(1), the courts should accept as true all well-

pleaded factual allegations in the complaint; the courts may also consider other uncontested

documents relevant to the complaint. 5A Charles Alan Wright et al., Federal Practice & Procedure

§ 1327 (West 2012) (“[W]hen the plaintiff fails to introduce a pertinent document as part of her

pleading, ... the defendant may introduce the document as an exhibit to a motion attacking the

sufficiency of the pleading ....”); see also Valentin v. Hosp. Bella Vista, 254 F.3d 358, 363 (1st

Cir. 2001) (court may consider “an explanatory affidavit or other repository of uncontested facts”).

While courts must take well-pleaded allegations in the complaint as true, they “are not bound to

accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (citing

Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)).

               2.      Failure to State a Claim

       This Court can dismiss a claim under Rule 12(b)(6) where the pleadings fail to state a claim

upon which relief can be granted. To withstand a motion to dismiss under Rule 12(b)(6), a


                                                  10
            Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 20 of 30



complaint must allege a claim for relief that is plausible on its face. See Twombly, 550 U.S. at

570; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint or counterclaim containing nothing

more than “labels and conclusions,” and “a formulaic recitation of the elements of a cause of

action” fails to state a claim. Twombly, 550 U.S. at 555. Under this standard, then, to survive a

Rule 12(b)(6) motion the plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556).

          Assessing the plausibility of a claim is a two-step process. “First, the court must sift

through the averments in the complaint, separating conclusory legal allegations (which may be

disregarded) from allegations of fact (which must be credited). Second, the court must consider

whether the winnowed residue of factual allegations gives rise to a plausible claim to relief.”

Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 53 (1st Cir. 2013) (citation omitted). Along

with all well-pleaded facts, the Court must draw all logical inferences from a complaint in favor

of the plaintiff. Frappier v. Countrywide Home Loans, Inc., 750 F.3d 91, 96 (1st Cir. 2014). “If

the factual allegations in the complaint are too meager, vague, or conclusory to remove the

possibility of relief from the realm of mere conjecture, the complaint is open to dismissal.”

Rodriguez-Reyes, 711 F.3d at 53 (quoting SEC v. Tambone, 597 F.3d 436, 442 (1st Cir. 2010) (en

banc)).

                 3.     Ingenico Lacks Standing To Sue For Patent Infringement As It Is Not An
                        Owner Or “Exclusive Licensee” Of Either The 4361423 Patents Nor Any
                        Of The Patents-In-Suit.

                        a.     No Standing to Bring Suit on the 4361423 Patents

          It is bedrock patent law that “[o]nly a patent owner or an exclusive licensee can have

constitutional standing to bring an infringement suit; a non-exclusive licensee does not.” Mars,

Inc. v. Coin Acceptors, Inc., 527 F.3d 1359, 1367 (Fed. Cir. 2008); see also Sicom Sys., Ltd. v.

                                                 11
          Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 21 of 30



Agilent Techs., Inc., 427 F.3d 971, 976 (Fed. Cir. 2005). In determining whether a party is an

exclusive licensee for this purpose, courts attempt to discern the parties’ intent from the substance

of what was granted by the license agreement. See Mentor H/S Inc. v. Med. Device Alliance Inc.,

240 F.3d 1016, 1017 (Fed. Cir. 2001). It is helpful to consider not only the rights transferred to

the licensee, but also any rights retained by the patentee. Vaupel Textilmaschinen KG v. Meccanica

Euro Italia SPA, 944 F.2d 870, 875 (Fed. Cir. 1991). To be an exclusive licensee for standing

purposes, “a party must have received not only the right to practice the invention within a given

territory, but also the patentee's express or implied promise that others shall be excluded from

practicing the invention within that territory as well.” Id. (citing Rite–Hite, 56 F.3d at 1552).

       Ingenico Inc. asserts that the BBPOS license to its predecessor ROAM gives it an exclusive

license in a broad range of products and unspecified related intellectual property.             (Am.

Counterclaims at ¶ 15). It relies on sweeping, conclusory allegations that it was granted “a broadly-

defined set of BBPOS’s intellectual property,” “any of BBPOS’ intellectual property that relates

to Covered Mobile Payment Devices,” and “[all] patents and patent applications relating to the

Products, any portion thereof, or any products similar to or based upon any Products.” (See, e.g.,

Am. Counterclaim at ¶¶ 1, 14, 22, 24, 89). From there, Ingenico Inc. generates a list of seven

4361423 Patents and two BBPOS Patents that Ingenico Inc. calls “Infringed Patents” and argues

– in roundabout fashion – that these are “BBPOS Intellectual Property” to which it has some sort

of exclusive rights.

       The Court is not bound to accept Ingenico Inc.’s vague labels and conclusions about what

it licensed from BBPOS and/or the scope of any rights. Twombly, 550 U.S. at 555 (citing Papasan

v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)) (courts “are not bound to

accept as true a legal conclusion couched as a factual allegation.”). Indeed, Ingenico Inc. has



                                                 12
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 22 of 30



alleged no actual facts from which the Court could conclude that BBPOS granted ROAM or

Ingenico Inc. an exclusive license in the 4361423 Patents. In fact, the undisputed facts show

otherwise:

        The 4361423 Patents are not “BBPOS’ intellectual property” or “Partner Intellectual
         Property.” The license from BBPOS to ROAM granted rights in “Partner Intellectual
         Property” with BBPOS identified as the sole “Partner.” (Am. Counterclaims at Exhibit 1,
         1 (“BBPOS Limited, a Hong Kong corporation with its address situated at Room 810, 8/F,
         Grand City Plaza, 1 Sai Lau Kok Road, Tsuen Wan, H.K. (“the “Partner”)).

        As shown on the face of the 4361423 Patents, each of these patents is owned by 436 Canada
         Inc. – not BBPOS. See Exhibit C.

        The BBPOS agreement with ROAM identifies only one patent application – i.e., US Patent
         Application Number 12/767,831 filed by BBPOS and pertaining to a credit card reader
         (a/k/a “dongle”) that is designed to draw its power from a signal being sent from the host
         device. That single patent application has resulted in one U.S. patent issued to BBPOS:
         U.S. Patent No. 8,336,771, which claims a particular type of payment card terminal dongle
         for communications devices. The dongle of the ‘771 patent, unlike other credit card
         reading dongles, “contains no battery. It is powered by the sound wave playing
         continuously from cellphones, personal digital assistant (PDA), smartphones, laptops,
         netbooks, and other networked devices.” See Exhibit C at 1:6-15.

         The 4361423 Patents did not issue from U.S. Patent Application Number 12/767,831, have
         any relationship at all to that application, and have nothing to do with drawing power
         through for the credit card reader from the host device.12

        The broad scope of “Products” that Ingenico claims give context to its claim for exclusive
         patent rights bears no resemblance to the narrow definition of “Products” provided in the
         agreement itself. (Am. Counterclaims at Exhibit 1, Schedule I (defining “Products” in
         terms of two specific products).)

        The BBPOS-ROAM Licensing Agreement does not mention 436 Canada, its patents or
         patent applications, or AnywhereCommerce at all. (Am. Counterclaims at Exhibit 1).

        BBPOS has never had any ownership or exclusive license to the 4361423 Patents. See
         Exhibit A at ¶ 2.1 (“The Licensor grants to the Licensee a non-exclusive licence (sic) to
         use the Intellectual Property Rights in the Region in relation to the Products.”); Exhibit B
         at ¶ 3.1 (terminating the first license and replacing it with “a royalty bearing, personal, non-
         transferable and non-exclusive license” to BBPOS “with a right to sub-license to
         Sublicensees (hereinafter referred to as the “License”) to use and/or practice [certain]

12
   There is also no allegation that the ‘689 Patent has any relationship to that patent application or the technology at
issue in that application.


                                                          13
         Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 23 of 30



       Licensed Patent Rights for the purpose of manufacturing, distributing and selling Products
       in the Region.”). As a matter of law, then, BBPOS could not grant an exclusive license in
       the 4361423 Patents to ROAM, Ingenico, or anyone else. See e.g., Prima Tek II, LLC, 222
       F.3d 1372, 1382 (Fed. Cir. 2000) (“[A]n owner or licensee of a patent cannot convey that
       which it does not possess.”) (citing Dunham v. Indianapolis & St. Louis R.R., 7 Biss. 223,
       8 F. Cas. 44, 44 (N.D. Ill. 1876) (“It is clear that [a] patentee[] cannot grant what does not
       belong to him, and if he gives a license or makes a contract for the use of the thing patented,
       he can only grant that which he has himself. . .”)); Quails v. Lake Berryessa Enters., 76
       Cal. App. 4th 1277, 1284 (1999) (“Further, [defendant] could not transfer an interest in
       property greater than it possessed under its concession agreement.”); United Pacific Ins.
       Co. v. Conn, 129 Cal. App. 2d 272, 276 (1954) (“It would fly in the face of logic to hold
       that a tenant can convey to another by way of grant, assignment, mortgage or otherwise
       greater rights than the tenant himself has in the property.”).

      At the time of the BBPOS agreement with ROAM, BBPOS did not even possess a right to
       sublicense the 436 Patents. See Exhibit A at ¶ 2.1 (granting non-exclusive license with no
       right to sublicense).

      BBPOS and any sublicensees have never had the right to exclude others. See Exhibit B at
       ¶ 3.1 (granting a “non-exclusive license … to use and/or practice the Licensed Patent
       Rights for the purpose of manufacturing, distributing and selling Products in the Region.”).

      ROAM/Ingenico Inc. could not possess exclusive rights in the 4361423 Patents, as 436
       Canada and its predecessors have reserved those rights for themselves. Vaupel
       Textilmaschinen KG, 944 F.2d at 875 (“It is helpful to consider not only the rights
       transferred to the licensee, but also any rights retained by the patentee.”).

       Because Ingenico Inc. can point to no legal agreement defending its allegation of receiving

an exclusive license to the 4361423 Patents, it is no surprise that Ingenico Inc. cannot defend its

equally threadbare allegation that 436 Canada “consented” to the same exclusive license rights

that never existed in the first place. (Am. Counterclaims at ¶ 94.) Ingenico Inc. cites to nothing

whatsoever supporting its legal conclusion that “AnywhereCommerce knows and knew at all

relevant times that BBPOS granted Ingenico Inc. exclusive licenses to Covered Mobile Payment

Devices and to related intellectual property[,]” and “AnywhereCommerce’s parent company has

expressly acknowledged and consented to the Ingenico-BBPOS Agreement which sets forth these

exclusive licenses.” (Am. Counterclaims at ¶¶ 33-34). This allegation is indefensible. The only

acknowledgement at all by 436 Canada of the BBPOS-ROAM Licensing Agreement is in the


                                                 14
          Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 24 of 30



context of the “Non-Competition” provisions of the agreement between 436 Canada and BBPOS,

under which the Licensee BBPOS agreed “not to solicit any person or entity introduced to Licensee

by Licensor for the purpose of selling the Products to such person or entity during the term of

this Agreement plus six (6) months after termination of this Agreement under Section 2 or under

Section 7 (hereinafter referred to as the ‘Non-Competition Period’)”. See Exhibit B at ¶ 9.1

(emphasis added). In the next sentence, 436 Canada merely acknowledged BBPOS’s prior

agreement with ROAM, and agreed not to enter a license with ROAM, Ingenico SA, or any of

their affiliates. See id. at ¶ 9.2. This provision was reasonable, of course, for 436 Canada to

acknowledge BBPOS’s pre-existing agreement to sell products to ROAM when it would be

prohibiting BBPOS from soliciting customers introduced to it by 436 Canada thereafter. It also

makes perfect sense in the context of this “Non-Competition” section, to acknowledge that any

effort by 436 Canada to grant a license to ROAM (or Ingenico SA) could undermine BBPOS’s

position as the supplier to those customers. This is a far cry from Ingenico Inc.’s attempt to recast

this provision, some seven or eight years ex post facto, as a purported acknowledgment of

exclusive licensing rights that never existed. There is no mention of any license from BBPOS to

ROAM for the 4361423 Patents, and no mention at all of any exclusive license.

       In short, there is no conceivable way that the BBPOS’s license to ROAM granted ROAM

an exclusive license in the 4361423 Patents. Ingenico Inc. has no rights to the 4361423 Patents by

virtue of that agreement – certainly not exclusive rights – and thus lacks standing to sue for

infringement of those patents. Its Second Amended Counterclaim purporting to assert patent

infringement of the 4361423 Patents must be dismissed. Mars, 527 F.3d at 1367 (“[o]nly a patent

owner or an exclusive licensee can have constitutional standing to bring an infringement suit; a

non-exclusive licensee does not.”); Abraxis Bioscience, Inc. v. Navinta LLC, 625 F.3d at 1364



                                                 15
              Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 25 of 30



(stating that, if a plaintiff fails to establish standing, its claims must be dismissed under Federal

Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction).

                              b.       No Standing to Bring Suit on the Patents-In-Suit

            The other fatal problem with Ingenico Inc.’s theory of standing to bring its infringement

claim, in any capacity whatsoever, as to all the patents-in-suit, is the fact that Ingenico Inc.

presupposes that it received enforcement rights via the BBPOS-ROAM Licensing Agreement via

ROAM, when it simply did not. That is because ROAM attempted a prohibited transfer of the

license under the agreement no later than January 1, 2015 when, as Ingenico Inc. states in its

Answer at ¶ 54, “Ingenico Ventures SAS acquired 100% of the ownership interests in ROAM[.]”

            Although transfers and assignments of the license granted to ROAM were freely permitted

under the licensing agreement, this right was subject an explicit, bargained-for prohibition at

§ 1.213 against transfer “in the event a sale[14] of [ROAM] to a competitor with its own POS

products without prior written consent of [BBPOS,]” without the “prior written consent” of

BBPOS, which is precisely what occurred no later than January 1, 2015. (Am. Counterclaims at

Exhibit 1, §§ 9.1, 1.2; Answer at ¶ 40 (“Defendants admit that Ingenico Group S.A. was




13
     Section 1.2 states:

            The license granted in Section 1.1 is not transferrable or assignable in the event a sale of the Company [i.e.,
            ROAM] to a competitor with its own POS products without prior written consent of the Partner [i.e., BBPOS],
            not to be unreasonably withheld.

(Am. Counterclaims at Exhibit 1, § 1.2).
14
   “There are three principal ways of selling a business: a sale of assets to a third party (usually followed by a
liquidation of the company and a distribution of the sale proceeds to the owners); a sale by the owners of their
ownership interests (stock, membership interests, or partnership interests) directly to the third party; and a merger of
the company into a third party for cash or debt obligations of the third party.” See Massachusetts Continuing Legal
Education, Inc., A Practical Guide to Massachusetts Closely Held Business Organizations, Chapter 4 EXIT
STRATEGIES, CLHBU MA-CLE 4-1 (2015).


                                                             16
            Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 26 of 30



incorporated in 1980 and sells payment solutions.”); Am. Counterclaims at ¶ 11 (“Ingenico Inc.,

BBPOS, and AnywhereCommerce all participate in the business of mobile payments.”)).

         Here, Defendants admitted that (i) “Ingenico Ventures SAS held more than 70% of the

ownership interests in ROAM Data, Inc. on or around February 6, 2012[,]” (Answer at ¶ 45), and

(ii) “Ingenico Ventures SAS acquired 100% of the ownership interests in ROAM Data, Inc. by

January 1, 2015[.]” (Answer at ¶ 53). With respect to neither transaction, notably, does Ingenico

Inc. point to any prior written consent to transfer given by BBPOS; indeed, none exists.

         ROAM was a Delaware corporation, and therefore, as to its “internal affairs,” Delaware

law applies.15 Under Delaware law, in analyzing whether the statutory trigger for a required

stockholder vote for fundamental changes to the corporate entity, at least one court found that a

company’s transfer of stock to a buyer, constituting at least 75% of “the actual value of the stock

sold[,]” and “as the sale of the company’s only substantial income producing asset[,]” was a sale

of all or substantially all of the business’s assets. Gimbel v. Signal Companies, Inc., 316 A.2d 599,

605-06 (Del. Ch. 1974), aff’d, 316 A.2d 619 (Del. 1974). The Chancery Court went on to explain:

         The key language in the Court of Chancery opinion in Philadelphia National Bank
         is the suggestion that ‘the critical factor in determining the character of a sale of
         assets is generally considered not the amount of property sold but whether the sale
         is in fact an unusual transaction or one made in the regular course of business of
         the seller.’ (41 Del.Ch. at 515, 199 A.2d at 561). Professor Folk suggests from the
         opinion that ‘the statute would be inapplicable if the assets sale is ‘one made in
         furtherance of express corporate objects in the ordinary and regular course of the
         business “ (referring to language in 41 Del.Ch. at 516, 199 A.2d at 561). Folk,
         Supra, Section 271, p. 401.

Id. at 606.



15
   Although the BBPOS-ROAM Licensing Agreement at § 16.1 requires the application of Massachusetts law in
construing the contract “in all respects[,]” to the extent that this particular determination involves the analysis of the
“internal affairs” of a Delaware entity, Delaware law applies via the internal affairs doctrine. E.g., Sagarra
Inversiones, S.L. v. Cementos Portland Valderrivas, S.A., 34 A.3d 1074, 1078 (Del. 2011). (Am. Counterclaims at
Exhibit 1, § 16.1).


                                                           17
           Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 27 of 30



        Given the same, as early as February 6, 2012, but, in no event later than January 1, 2015,

assuming the purchaser at issue was a competitor, which Ingenico Ventures assuredly was,16 there

was a triggering sale of ROAM under Delaware law that, under the licensing agreement, resulted

in an attempted prohibited transfer or assignment of the license.17

        As to the issue of what it means to be a competitor under the contract, the BBPOS-ROAM

Licensing Agreement itself suggests it is any entity having “its own POS products,” as the

Ingenico-related defendants herein certainly do or did at all relevant times hereto.                          (Am.

Counterclaims at Exhibit 1, § 1.2). Such a reading is consistent with Massachusetts jurisprudence,

which has recognized even a minimal amount of overlap in the target customers of two companies

is sufficient to support a finding of “direct competition.” See IONA Techs., Inc. v. Walmsley, No.

021442, 2002 WL 1290217, at *4 (Mass. Super. Ct. Apr. 29, 2002) (“using an analysis focused on

the customer and to whom product is marketed in determining the meaning of ‘direct

competition,’” the court noted in dicta that companies were competitors even though the

competition was only at margins and “in a very small portion of [the plaintiff’s] product lines”).

Moreover, the product offerings of two given companies need not be identical for a court

nonetheless to determine that they are direct competitors.                    Lombard Med. Tech., Inc. v.

Johannessen, 729 F.Supp.2d 432, 440 (D. Mass. 2010) (noting that “companies are in direct

competition not because they manufacture identical products, but because a consumer would turn

only to one of these entities’ products to solve its problems”).



16
   (Answer at ¶ 40 (“Defendants admit that Ingenico Group S.A. was incorporated in 1980 and sells payment
solutions.”); Am. Counterclaims at ¶ 11 (“Ingenico Inc., BBPOS, and AnywhereCommerce all participate in the
business of mobile payments.”)).
17
  It also constituted a material breach of the licensing agreement. See, e.g., Nano-Proprietary, Inc. v. Canon, Inc.,
537 F.3d 394 (5th Cir. 2008) (holding that unauthorized sublicensing is a material breach of a patent licensing
agreement); Icahn Sch. of Med. at Mount Sinai v. Neurocrine Biosciences, Inc., 191 F. Supp. 3d 322, 334 (S.D.N.Y.
2016) (allegations of grant of unauthorized sublicense was sufficient to support breach of licensing agreement).

                                                        18
          Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 28 of 30



        Thus, any purported transfer or assignment of the license grant in connection therewith or

thereafter was prohibited, invalid, and in breach of the express terms and conditions of § 1.2 of the

BBPOS-ROAM Licensing Agreement. Simply put, the licensing agreement did not allow ROAM

to convey the license to any POS competitor; it did so anyway and, as such, the rights that Ingenico

Inc. attempts to assert herein, which all hinge upon it actually being an exclusive licensee, as it

claims, fall apart.

                4.     Ingenico Inc.’s Amended Counterclaims For Infringement Of All Patents
                       Fail To State A Claim Under Rule 12(b)(6)

        Not only does Ingenico Inc. wrongly assert a right to the patents, even as to the BBPOS

Patents, its allegations fail to state a claim for patent infringement. Its claims must therefore be

dismissed.

        In recent years, courts – including the courts in this district – have consistently held that

the Twombley/Iqbal standard applies to claims for patent infringement. See e.g., Rampage LLC v.

Global Graphics SE, No. 16-10691-ADB, 2017 WL 239328, at **2-3 (D. Mass. Jan. 19, 2017)

(citing cases); Deetz Family, LLC v. Rust-Oleum Corporation, 217 F. Supp. 3d 430, 433 (D. Mass.

2016). The Twombly/Iqbal standard has raised the bar for pleading patent infringement claims to

require, generally, factual allegations regarding specific accused products/methods, identification

of at least one alleged infringed claim per asserted patent, and an explanation of how the

products/methods allegedly infringe the identified claim(s) of the asserted patent(s). As a practical

matter, “in applying Twombly and Iqbal …, plaintiff must allege that defendant’s product practices

all the elements of at least one of the claims of the subject patent. Rampage, 2017 WL 239328, at

**2-3 (quoting Sunrise Techs., Inc. v. Cimcon Lighting, Inc., No. 15-11545-NMG, 2016 WL

6902395, at *2 (D. Mass. Nov. 10, 2016). “The complaint must also allege the infringement

occurred in United States territory.” Id.; see also e.g., Deetz Family, 217 F. Supp. 3d at 434


                                                 19
         Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 29 of 30



(requiring factual allegations regarding which actions or products made by defendant infringed

which claims of which patents).

       Here, Ingenico Inc. identifies the alleged “Infringing Devices” purportedly at issue as

“certain mobile point of sale devices[,]” “includ[ing], but not limited to” the seven BBPOS and

AnywhereCommerce products mentioned by name, “and any other products that interface with

mobile devices or PC’s through an audio jack, or any products that are EMV capable POS units

with Bluetooth interfaces[.]” (Am. Counterclaim at ¶¶ 99, 102-104). It then quotes the language

of a number of patent claims, and alleges, generally, that “BBPOS and AnywhereCommerce have

infringed and continue to infringe on the Asserted Patents[.]” (Am. Counterclaim at ¶¶ 102-104).

That is not enough. Ingenico Inc. makes no effort whatsoever to tie any specific product or method

to all elements of any allegedly infringed patent claim. These types of sweeping and conclusory

allegations do not meet the pleading requirements under Twombly/Iqbal. Thus, Ingenico Inc.’s

claims should be dismissed for failure to state a claim on which relief may be granted.

IV.    CONCLUSION

       Ingenico Inc. lacks standing to assert the patents-in-suit and fails to state any patent

infringement claim upon which relief may be granted. Consequently, Ingenico Inc.’s claims for

patent infringement are not remotely supported by the applicable law and must be dismissed.

Dated: December 17, 2019

                                             Respectfully submitted,

                                             Plaintiffs,
                                             By their attorneys,

                                             /s/ Jonathon D. Friedmann
                                             Jonathon D. Friedmann, Esq. (BBO # 180130)
                                             Robert P. Rudolph, Esq. (BBO # 684583)
                                             RUDOLPH FRIEDMANN LLP
                                             92 State Street
                                             Boston, MA 02109

                                                20
Case 1:19-cv-11457-IT Document 79 Filed 12/17/19 Page 30 of 30



                            Tel.: (617) 723-7700
                            Fax: (617) 227-0313
                            JFriedmann@rflawyers.com
                            RRudolph@rflawyers.com

                            and

                            KUTAK ROCK LLP

                            Oliver D. Griffin (Pro Hac Vice)
                            Pennsylvania Bar No. 88026
                            Oliver.griffin@kutakrock.com
                            Peter N. Kessler (Pro Hac Vice)
                            Pennsylvania Bar No. 209033
                            Peter.kessler@kutakrock.com
                            Melissa A. Bozeman (Pro Hac Vice)
                            Pennsylvania Bar No. 201116
                            Melissa.bozeman@kutakrock.com
                            1760 Market Street
                            Suite 1100
                            Philadelphia, PA 19103-4104
                            (215) 299-4384 (Telephone)
                            (215) 981-0719 (Facsimile)


                            Daniel Carmeli (Pro Hac Vice)
                            Colorado Bar No. 52880
                            Daniel.carmeli@kutakrock.com
                            1801 California Street, 30th Floor
                            Denver, CO 80202
                            (303) 297-2400 (Telephone)
                            (303) 292-7799 (Facsimile)

                            Attorneys for Plaintiffs




                              21
